Opinion issued March 31, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00249-CV
____________

IN RE JAVANDA NELSON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          On March 31, 2009, Javanda Nelson, relator, filed an emergency petition for
writ of mandamus directed at respondent, the Honorable Jacqueline Lucci Smith,
judge of the County Civil Court at Law No. 2 of Harris County.

          We deny the petition.  See Tex. R. App. P. 52.8(a).
          It is so ORDERED.
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.  
Do not publish.  Tex. R. App. P. 47.2(b).